t c memo united_states tax_court kenneth w guthrie petitioner v commissioner of internal revenue respondent docket no filed date kenneth w guthrie pro_se james e archie for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s federal_income_tax although the front pages of the notices of deficiency for and list sec_6651 additions to tax in the amounts of dollar_figure and dollar_figure for and respectively and no sec_6651 additions to tax the forms continued additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all section references are to the applicable internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether wages interest and dividends received by petitioner and his wife are taxable_income in and whether petitioner is liable for the addition_to_tax pursuant to sec_1 continued income_tax examination changes attached to the notices of deficiency list sec_6651 additions to tax in the amounts of dollar_figure and dollar_figure for and respectively and sec_6651 additions to tax in the amounts of dollar_figure and dollar_figure for and respectively the last pages attached to the notices of deficiency entitled explanation of the delinquency penalty list a failure_to_file_penalty in the amounts of dollar_figure and dollar_figure for and respectively and a failure to pay penalty in the amounts of dollar_figure and dollar_figure for and respectively accordingly we find that respondent determined additions to tax pursuant to sec_6651 in the amounts of dollar_figure and dollar_figure and not dollar_figure and dollar_figure for and respectively respondent conceded that texas community_property_laws are applicable to petitioner petitioner’s income listed in the notice_of_deficiency must be reduced in accordance with texas community_property_laws petitioner’s filing_status is married_filing_separately a stock sale of dollar_figure in is not income to petitioner petitioner incurred net losses on his stock transactions for and no additions to tax pursuant to sec_6651 are due from petitioner for and and no addition_to_tax pursuant to sec_6654 is due from petitioner for a for and whether petitioner is liable for the addition_to_tax pursuant to sec_6654 for and whether to impose a penalty pursuant to sec_6673 findings_of_fact none of the facts have been stipulated with the exception that at trial petitioner stipulated at the time he filed his petition he resided in lakewood village texas i and petitioner and his wife laurie g guthrie filed joint federal_income_tax returns for and on their return petitioner and his wife reported among other things wages of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure a loss from rental real_estate of dollar_figure adjusted_gross_income of dollar_figure taxable_income of dollar_figure tax of dollar_figure total_tax of dollar_figure federal_income_tax withheld of dollar_figure and an amount owed of dollar_figure attached to their return were forms w-2 wage and tax statement for petitioner and his wife from electronic data systems eds listing wages of dollar_figure and dollar_figure for petitioner and his wife respectively petitioner and his wife signed their return on date on the return petitioners stated it was self- the court admonished petitioner that certain facts and documents should not be in issue such as whether he filed returns and where he lived when he filed the petition petitioner however asserted a fifth_amendment claim as the basis of his refusal to stipulate facts prepared and petitioner’s signature was on the line for preparer’s signature on their return submitted in 1040pc format petitioner and his wife reported among other things wages line of dollar_figure taxable interest line 8a of dollar_figure ordinary dividends line of dollar_figure total income line of dollar_figure total_tax line of dollar_figure total payments line of dollar_figure and an amount owed line of dollar_figure petitioner and his wife signed their return on date on the return petitioners stated it was self-prepared and petitioner’s signature was next to the words self-prepared attached to the return was a form 1040-v payment voucher with dollar_figure handwritten next to amount of payment ii and during and petitioner and his wife were married to each other and lived together in texas neither petitioner nor his wife filed federal_income_tax returns for and during and eds paid petitioner wages in the amounts of dollar_figure and dollar_figure respectively and paid petitioner’s wife wages in the amounts of dollar_figure and dollar_figure respectively during eds withheld dollar_figure in federal_income_tax from petitioner’s wages and dollar_figure in federal_income_tax from petitioner’s wife’s wages petitioner made no estimated_tax payments for or during and petitioner received ordinary dividends totaling dollar_figure and dollar_figure respectively during and petitioner received interest totaling dollar_figure and dollar_figure respectively respondent mailed petitioner separate notices of deficiency determining deficiencies and additions to tax for and petitioner received these notices of deficiency i the deficiency opinion as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code additionally sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return at trial petitioner conceded that the forms w-2 from eds for and and the exhibits listing the dividends and interest for and are accurate and that he was paid the wages listed in the forms w-2 by eds petitioner however disputed that the aforementioned amounts are income accordingly since petitioner does not dispute the facts failed to introduce credible_evidence and has not asserted a reasonable dispute regarding the items listed on the information returns sec_6201 and sec_7491 are inapplicable 117_f3d_785 5th cir 117_tc_237 affd 65_fedappx_508 5th cir at trial and on brief petitioner advanced shopworn arguments regarding why the wages interest and dividends are not income his arguments are characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg t c memo 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly with the exception of the amounts conceded by respondent we sustain respondent’s deficiency determinations for and ii additions to tax sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner admitted that he did not file returns for and individuals are required to file a federal_income_tax return on or before april following the close of the calendar_year sec_6072 accordingly respondent has met his burden of production on this issue petitioner claimed he did not believe he was required to file returns petitioner claimed he believed that he did not owe the deficiencies or additions to tax for the years in issue petitioner’s alleged basis for these claims was the filing of income_tax returns is voluntary and not mandatory no part of the code provides a requirement to file returns or pay income_tax requiring individuals to file tax returns forces them to waive their fifth_amendment rights the 16th amendment was never legally ratified and petitioner sought the advice of alleged experts and purportedly relied on their advice for his beliefs petitioner relies on his own testimony the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 the court need not accept at face value a witness’s testimony that is self-interested or otherwise questionable see 227_f2d_270 5th cir affg a memorandum opinion of this court 221_f2d_152 8th cir affg tcmemo_1954_51 schroeder v commissioner tcmemo_1986_467 this is so even when the testimony is uncontroverted if it is improbable unreasonable or questionable archer v commissioner supra weiss v commissioner supra see 140_us_417 we found petitioner’s testimony to be conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 we further note that petitioner did not call the alleged experts he allegedly relied upon as witnesses we infer that their testimony would not have been favorable to petitioner or that no such experts exist 6_tc_1158 affd 162_f2d_513 10th cir as noted supra petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts regarding why the wages interest and dividends are not income whatever advice petitioner may have received a minimal amount of research would have demonstrated the frivolousness of his arguments and that these arguments repeatedly have been rejected by the courts see eg brunner v commissioner tcmemo_2004_187 affd per curiam __ fed appx __ 3d cir date furthermore petitioner admitted that the joint returns for the prior years and were accurate and correct this admission conflicts with his alleged beliefs as to filing returns for and at trial the court advised and admonished petitioner that the court the u s court_of_appeals for the fifth circuit and the other u s courts of appeals previously and repeatedly had rejected the arguments espoused by petitioner and had ruled that his arguments were frivolous petitioner stated that he was aware that some of the arguments that he raised had been ruled on and rejected by the courts having had the opportunity to observe petitioner we find petitioner’s claims that he did not believe he was required to file returns that he did not owe the deficiencies or additions to tax and that he relied on experts for the years in issue not credible petitioner’s failure_to_file was not due to reasonable_cause his failure_to_file was due to willful neglect accordingly we sustain respondent’s determinations that petitioner is liable for the additions to tax pursuant to sec_6651 for and b sec_6654 sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual the amount of the underpayment is the excess of the required_installment over the amount if any of the installment paid on or before the due_date of the installment sec_6654 the amount of the required_installment i sec_25 percent of the required_annual_payment sec_6654 since petitioner filed no return for the required_annual_payment for i sec_90 percent of the tax for sec_6654 petitioner and his wife had total withholding in the amount of dollar_figure and made no estimated_tax payments for respondent conceded that petitioner’s corrected income for is dollar_figure after allowing the standard_deduction dollar_figure and exemptions dollar_figure contained in the notice_of_deficiency petitioner’s total corrected taxable_income for equals dollar_figure according to the tax table available on the internal revenue service’s web site the tax due for an individual with dollar_figure of taxable_income and married_filing_separately status is dollar_figure see fed r evid regarding judicial_notice petitioner’s total withholding even before reducing it by one- half pursuant to sec_1_31-1 income_tax regs and estimated_tax payments are less than percent of petitioner’s tax for dollar_figure accordingly respondent met his burden of production petitioner offered no credible_evidence related to this issue no sec_6654 exception applies accordingly we sustain respondent’s determination that petitioner is liable for the addition_to_tax pursuant to sec_6654 for iii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceeding or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir in 724_f2d_469 5th cir affg tcmemo_1983_75 the u s court_of_appeals for the fifth circuit the court which is the likely venue for appeal gave a cautionary note to those who would persistently raise arguments against the income_tax which have been put to rest for years the full range of sanctions in rule hereafter shall be summoned in response to a totally frivolous appeal the court repeatedly warned petitioner that his arguments repeatedly had been rejected as frivolous by this court and the u s court_of_appeals for the fifth circuit and that this court and u s courts of appeals have been imposing penalties against taxpayers who pursue these frivolous arguments furthermore petitioner admitted that he was aware that some of the arguments that he raised had been ruled on and rejected by the courts and that the fifth_amendment is not really pertinent to my case despite warning petitioner numerous times at trial that his arguments were frivolous and groundless and that pursuing such arguments might result in the imposition of penalties against him petitioner persisted in making those arguments including the fifth_amendment argument at trial and on brief we conclude that petitioner’s position was frivolous and groundless and that petitioner instituted and maintained this proceeding primarily for delay accordingly pursuant to sec_6673 we hold that petitioner is liable for a dollar_figure penalty to reflect the foregoing decision will be entered under rule petitioner’s brief i sec_65 pages and basically reiterates the frivolous and groundless arguments he raised at trial
